EXHIBIT 11.7 CORPORATE GOVERNANCE PRACTICES CSA Guidelines EXFO’s Corporate Governance Practices 1. Board of Directors (a) Disclose the identity of directors who are independent. The following directors are independent: Mr. Pierre-Paul Allard Mr. Darryl Edwards Mr. Guy Marier Mr. Claude Séguin Mr. Randy E. Tornes (b) Disclose the identity of directors who are not independent, and describe the basis for that determination. Mr. Germain Lamonde – non-independent – is President and Chief Executive Officer of the Corporation and the majority shareholder of the Corporation as he has the ability to exercise a majority ofthevotes for the election of the Board of Directors. (c) Disclose whether or not a majority of directors are independent. If a majority of directors are not independent, describe what the board of directors does to facilitate its exercise of independent judgment in carrying out its responsibilities. The majority of directors are independent: From September 1, 2013 to November 1, 2014, 5 out of 6. (d) If a director is presently a director of any other issuer that is a reporting issuer (or the equivalent) in a jurisdiction or a foreign jurisdiction, identify both the director and the other issuer. None of the directors are presently a director of any other issuer that is a reporting issuer except for the proposed nominee François Côté who is on Lumenpulse Inc.'s board of directors. (e) Disclose whether or not the independent directors hold regularly scheduled meetings at which non-independent directors and members of management are not in attendance. If the independent directors hold such meetings, disclose the number of meetings held since the beginning of the issuer’s most recently completed financial year. If the independent directors do not hold such meetings, describe what the board does to facilitate open and candid discussion among its independent directors. The independent Directors hold as many meetings as needed annually and any Director may request a meeting at any time. From September 1, 2013 and to November 1, 2014, five (5) meetings ofindependent Directors without management occurred. In June 2011, an Independent Members Committee Charter wasadopted. 1 (f) Disclose whether or not the chair of the board is an independent director. If the board has a chair or lead director who is an independent director, disclose the identity of the independent chair or lead director, and describe his or her role and responsibilities. If the board has neither a chair that is independent nor a lead director that is independent, describe what the board does to provide leadership for its independent directors. The Chair of the Board of Directors (being the majority shareholder) is not an independent Director. Since 2002, theCorporation has named an independent director to act as “Lead Director”. Mr. Darryl Edwards has been actingas the independent “Lead Director” of the Corporation since January 2013. The Lead Director is an outside and unrelated Director appointed bythe Board of Directors to ensure that the Board of Directors can perform its duties in an effective and efficient manner independent of management. The appointment of a Lead Director is part of the Corporation’s ongoing commitment to good corporate governance. The Lead Director will namely: ● provide independent leadership to the Board of Directors; ● select topics to be included in the Board of Directors meetings; ● facilitate the functioning of the Board of Directors independently of the Corporation’s management; ● maintain and enhance the quality of the Corporation’s corporate governance practices; ● in the absence of the Executive Chair, act as chair of meetings ofthe Board of Directors; ● recommend, where necessary, the holding of special meetings of the Board of Directors; ● serve as Board of Directors ombudsman, so as to ensure that questions or comments of individual directors are heard andaddressed; ● manage and investigate any report received through theCorporation website pursuant to the Corporation’s Statement on reporting Ethical Violations, Ethics and Business Conduct Policy and Agent Code of Conduct; and ● work with the Board of Directors to facilitate the process fordeveloping, monitoring and evaluating specific annual objectives for the Board of Directors each year. (g) Disclose the attendance record of each director for all board meetings held since the beginning of the issuer’s most recently completed financial year. The table below indicates the Directors’ record of attendance atmeetings of the Board of Directors and its committees during thefinancial year ended August31, 2014: Director Board meetings attended Audit Committee meetings attended Human Resources Committee meetings attended Independent Directors meetings attended Total Board and Committee meetings attendance rate Lamonde, Germain 6 of 6 n/a n/a n/a 100% Allard, Pierre-Paul 6of 6 4of 4 4of 4 4 of 4 100% Edwards, Darryl 6 of 6 4of 4 4 of 4 4 of 4 100% Marier, Guy 6 of 6 4 of 4 4 of 4 4of 4 100% Séguin, Claude 6of 6 4of 4 4of 4 4of 4 100% Tornes, Randy E. 6of 6 4of 4 4of 4 4of 4 100% Attendance Rate: 100% 100% 100% 100% 100% 2 2. Board Mandate– Disclose the text of the board’s written mandate. If the board does not have a written mandate, describe how the board delineates its role and responsibilities. (a) Assuring the integrity of the executive officers and creating a culture of integrity throughout the organization. The Board of Directors is committed to maintaining the highest standards of integrity throughout the organization. Accordingly, theBoard of Directors adopted an Ethics and Business Conduct Policy and a Statement on Reporting Ethical Violations (Whistleblower Policy) which are available on the Corporation’s website (www.EXFO.com) to all employees and initially distributed toevery new employees of the Corporation. (b) Adoption of a strategic planning process. The Board of Directors provides guidance for the development ofthe strategic planning process and approves the process andtheplan developed by management annually. In addition, theBoard of Directors carefully reviews the strategic plan and deals with strategic planning matters that arise during the year. (c) Identification of principal risks and implementing of risk management systems. The Board of Directors works with management to identify the Corporation’s principal risks and manages these risks through regular appraisal of management’s practices on an ongoing basis. (d) Succession planning including appointing, training and monitoring senior management. The Human Resources Committee is responsible for the elaboration and implementation of a succession planning process and itsupdates as required. The Human Resources Committee isresponsible to monitor and review the performance of the Chief Executive Officer and that of all other senior officers. (e) Communications policy. The Chief Financial Officer of the Corporation is responsible forcommunications between Management and the Corporation’s current and potential shareholders and financial analysts. TheBoard of Directors adopted and implemented Disclosure Guidelines to ensure consistency in the manner that communications with shareholders and the public are managed. The Audit Committee reviews press releases containing thequarterly results of the Corporation prior to release. Inaddition, all material press releases of the Corporation arereviewed by the President and Chief Executive Officer, Chief Financial Officer, Investor Relations Manager, Director of Financial Reporting and Accounting and General Counsel. The Disclosure Guidelines have been established in accordance with the relevant disclosure requirements under applicable Canadian and United States securities laws. (f) Integrity of internal control and management information systems. The Audit Committee has the responsibility to review theCorporation’s systems of internal controls regarding finance, accounting, legal compliance and ethical behavior. The Audit Committee meets with the Corporation’s external auditors onaquarterly basis. Accordingly, the Corporation fully complies with Sarbanes-Oxley Act requirements within the required period oftime. 3 (g) Approach to corporate governance including developing a set of corporate governance principles and guidelines that are specifically applicable to the issuer. The Board of Directors assumes direct responsibility forthemonitoring of the Board of Director’s corporate governance practices, the functioning of the Board of Directors andthepowers, mandates and performance of the committees. These responsibilities were previously assumed by the Human Resources Committee. Accordingly, the Board of Directors adopted the following policies to fully comply with these responsibilities, which are updated on a regular basis as required: Policy Adopted Amendments Audit Committee Charter* March 2005 November 2011 (French version only) October 2014 Board of Directors Corporate Governance Guidelines* March 2005 Code of Ethics for our Principal Executive Officer and Senior Financial Officers* March 2005 Disclosure Guidelines March 2005 May 2005 August 2008 Ethics and Business Conduct Policy* March 2005 June 2013 Human Resources Committee Charter* September 2006 October 2012 January 2013 October 2014 Securities and Trading Policy March 2005 Statement on Reporting Ethical Violations (Whistleblower Policy)* March 2005 June 2013 Policy Regarding Hiring Employees and Former Employees of Independent Auditors* October 2006 Best Practice Regarding the Granting Date of Stock Incentive Compensation April 2007 Guidelines Regarding the Filing and Disclosure of Material Contracts October 2008 Independent Committee Charter June 2011 Majority Voting Policy* October 2011 Policy Regarding Conflict Minerals* January 2013 Agent Code of Conduct* September 2013 Director Share Ownership Policy* September 2013 *Available on the Corporation’s website (www.EXFO.com). The Board of Directors adopted in October 2011 a Majority Voting Policy for the election of Directors. In October 2012 in order toexpressly reflect the responsibility of the Human Resources Committee to conduct an annual assessment of the risks associated with the Corporation’s executive compensation policies and procedures, the Board of Directors amended the Human Resources Committee Charter. The Board of Directors amended inJanuary 2013 the Human Resources Committee Charter toinclude within the Human Resources Committee’s mandate theresponsibility to receive and discuss suggestions from shareholders for potential director’s nominees. Also in January 2013, the Board of Directors adopted a Policy Regarding Conflict Minerals. In the course of formalizing its anti-corruption compliance program, the Board of Directors amended the Ethics and Business Conduct Policy and the Statement on Reporting Ethical Violations (Whistleblower Policy) in June 2013 and also adopted in September 2013 the Agent Code of Conduct. InSeptember 2013, the Board of Directors integrated agovernance best practice by adopting a Director Share Ownership Policy. 4 The Board of Directors amended in October 2014 the Human Resources Committee Charter in order to adapt it to the latest NASDAQ Rules on compensation committees along with an update on the nomination of Directors process and the Audit Committee Charter in order to harmonize its terminology with MI52-110. (h) Expectations and responsibilities of Directors, including basic duties and responsibilities with respect to attendance at board meetings and advance review of meeting materials. The Board of Directors is also responsible for the establishment and functioning of all of the Board of Directors’ committees, their compensation and their good standing. At regularly scheduled meetings of the Board of Directors, the Directors receive, consider and discuss committee reports. The Directors also receive inadvance of any meeting, all documentation required for the upcoming meetings and they are expected to review and consult this documentation. 3. Position Descriptions (a) Disclose whether or not the board has developed written position descriptions for the chair of the board and the chair of each board committee. If the board has not developed written position descriptions for the chair and/or the chair of each board committee, briefly describe how the board delineates the role and responsibilities of each such position. There is no specific mandate for the Board of Directors, however the Board of Directors is, by law, responsible for managing thebusiness and affairs of the Corporation. Any responsibility which is not delegated to senior management or to a committee ofthe Board of Directors remains the responsibility of the Board ofDirectors. Accordingly, the chair of the Board of Directors, oftheAudit Committee and of the Human Resources Committee will namely: ● provide leadership to the Board of Directors or Committee; ● ensure that the Board of Directors or Committee can perform its duties in an effective and efficient manner; ● facilitate the functionary of the Board of Directors orCommittee; and ● promote best practices and high standards of corporate governance. (b) Disclose whether or not the board and CEO have developed a written position description for the CEO. Ifthe board and CEO have not developed such a position description, briefly describe how the board delineates the role and responsibilities of the CEO. No written position description has been developed for the CEO. The President and Chief Executive Officer, along with the rest ofmanagement placed under his supervision, is responsible formeeting the corporate objectives as determined by the strategic objectives and budget as they are adopted each year bythe Board of Directors. 4. Orientation and Continuing Education (a) Briefly describe what measures the board takes to orient new directors regarding i. the role of the board, its committees and its directors; and The Human Resources Committee Charter foresees that theHuman Resources Committee maintains an orientation program for new Directors. ii. the nature and operation ofthe issuer’s business. Presentations and reports relating to the Corporation’s business and affairs are provided to new Directors. In addition, new Board ofDirectors members meet with senior management of the Corporation to review the business and affairs of the Corporation. 5 (b) Briefly describe what measures, ifany, the board takes to provide continuing education for its directors. If the board does not provide continuing education, describe how the board ensures that its directors maintain the skill and knowledge necessary to meet their obligations as directors. The Human Resources Committee Charter foresees that theHuman Resources Committee maintains a continuing education program for Directors. In June 2011, the independent Directors of the Corporation attended a training session that concerned executive compensation and related governance developments. In January 2012, the independent Directors oftheCorporation attended a presentation on the Corporation given by an executive and a product and marketing presentation. In March 2012, the independent directors of the Corporation attended a presentation on the investors’ perception oftheCorporation given by a market specialist and a presentation on the Corporation from an executive. In June 2012, theindependent Directors of the Corporation attended apresentation on the competitive view of the Corporation’s competition given by a sales executive of the Corporation andapresentation on market analysis given by an executive ofasignificant customer. In March 2013, the independent Directors of the Corporation attended a presentation on the Corruption of Foreign Public Officials Act given by PricewaterhouseCoopers LLP. In March 2014, the independent Directors of the Corporation attended a presentation on directors' fiduciary duty by Fasken Martineau DuMoulin LLP. 5. Ethical Business Conduct (a) Disclose whether or not the board has adopted a written code for the directors, officers and employees. If the board has adopted a written code: The Corporation is committed to maintaining the highest standard of business conduct and ethics. Accordingly, the Board of Directors updated and established (i) a Board of Directors Corporate Governance Guidelines,(ii) a CodeofEthicsforour Principal Executive Officerand seniorFinancial Officers, (iii) an Ethics and Business Conduct Policy and (iv) a Statement on Reporting Ethical Violations (Whistleblower Policy) which are available ontheCorporation’s website (www.EXFO.com). i. disclose how a person or company may obtain a copy of the code; ii. describe how the board monitors compliance with its code, or if the board does not monitor compliance, explain whether and how the board satisfies itself regarding compliance with its code; and The Board of Directors will determine, or designate appropriate persons to determine, appropriate actions to be taken in the event ofa violation of the Code of Ethics for our Principal Executive Officer and senior Financial Officers. Someone that does notcomply with this Code of Ethics will be subject to disciplinary measures, up to and including discharge from the Corporation. Furthermore, a compliance affirmation must be filled in a written form agreeing to abide by the policies of the Code of Ethics. iii. provide a cross-reference toany material change report filed since the beginning ofthe issuer’s most recently completed financial year that pertains to any conduct ofadirector or executive officer that constitutes adeparture from the code. No material change report has been required or filed during ourfinancial year ended August 31, 2014 with respect toanyconduct constituting a departure from our Code of Ethics. 6 (b) Describe any steps the board takes to ensure directors exercise independent judgement in considering transactions and agreements in respect of which adirector or executive officer has amaterial interest. Activities that could give rise to conflicts of interest are prohibited. Members of the Board of Directors should contact the Lead Director or in-house legal counsel regarding any issues relating topossible conflict of interest. If such event occurs, the implicated Board of Directors member will not participate in the meeting anddiscussion with respect to such possible conflict of interest andwill not be entitled to vote on such matter. Senior executives should also contact the in-house legal counsel regarding any issues relating to possible conflict of interest. (c) Describe any other steps the board takes to encourage and promote a culture of ethical business conduct. The Corporation has instituted and follows a “Whistleblower Policy” where each member of the Board of Directors as well asany senior officer, every employee of the Corporation andanyperson is invited and encouraged to report anything appearing orsuspected of being non-ethical to our Lead Director, inconfidence. The Lead Director has the power to hire professional assistance to conduct an internal investigation should he so fell itisrequired. 6. Nomination of Directors (a) Describe the process by which the board identifies new candidates for board nomination. The Board of Directors adopted and implemented a Human Resources Committee Charter which integrates the Compensation Committee Charter and the Nominating and Governance Committee Charter. The Human Resources Committee isresponsible for nomination, assessment and compensation ofdirectors and Officers. More specifically, the Human Resources committee, which is comprised entirely of independent Directors, is responsible for participating in the recruitment and recommendation of new candidates for appointment or election to the Board. When considering a potential candidate, the Human Resources Committee considers the qualities and skills that the Board, as a whole, should have and assesses the competencies and skills of the current members of the Board. Based on the talent already represented on the Board, the Human Resources Committee then identifies the specific skills, personal qualities or experiences that a candidate should possess in light of the opportunities and risks facing the Corporation. Potential candidates are screened to ensure that they possess the requisite qualities, including integrity, business judgment and experience, business or professional expertise, independence from management, international experience, financial literacy, excellent communications skills and the ability to work well with the Board and the Corporation. The Human Resources Committee considers the existing commitments of a potential candidate to ensure that such candidate will be able to fulfill his or her obligations as a Board member. The Human Resources Committee maintains a list of potential director candidates for its future consideration and may engage outside advisors to assist in identifying potential candidates. The Human Resources Committee also considers recommendations for director nominees submitted by the Corporation’s shareholders, officers, Directors and senior management. 7 (b) Disclose whether or not the board has a nominating committee composed entirely of independent directors. If the board does not have a nominating committee composed entirely of independent directors, describe what steps the board takes to encourage an objective nomination process. The Human Resources Committee consists of five (5) members all ofwhom are independent Directors. The Chairman of the Human Resources Committee is Mr.Guy Marier. The Human Resources Committee Charter foresees: ● recommending a process for assessing the performance of the Board of Directors as a whole, the Chair of the Board ofDirectors and the Committee chairs and the contribution ofindividual Directors, and seeing to its implementation; (c) If the board has a nominating committee, describe the responsibilities, powers and operation of the nominating committee. ● recommending the competencies, skills and personal qualities required on the Board of Directors in order to create added value, taking into account the opportunities and risks faced bythe Corporation and subsequently identifying and recommending to the Board of Directors. 7. Compensation (a) Describe the process by which the board determines the compensation for the issuer’s directors and officers. The Human Resources Committee reviews periodically compensation policies in light of market conditions, industry practice and level of responsibilities. Only independent Directors are compensated for acting as a Director of the Corporation. (b) Disclose whether or not the board has a compensation committee composed entirely of independent directors. If the board does not have a compensation committee composed entirely of independent directors, describe what steps the board takes to ensure an objective process for determining such compensation. The Human Resources Committee consists of five (5) members allofwho are independent Directors. The Chairman of the Human Resources Committee is Mr.Guy Marier. (c) If the board has a compensation committee, describe the responsibilities, powers and operation of the compensation committee. The Human Resources Committee Charter foresees that such committee shall: ● review and approve on an annual basis with respect totheannual compensation of all senior officers which namely includes the assessment of risks associated with thecompensation of such senior officers; ● review and approve, on behalf of the Board of Directors orincollaboration with the Board of Directors as applicable, onthe basis of the attribution authorized by the Board ofDirectors, to whom options to purchase shares oftheCorporation, RSUs or DSUs shall be offered as the case may be and if so, the terms of such options, RSUs or DSUs inaccordance with the terms of the Corporation’s LTIP ortheDeferred Share Unit Plan provided that no options, RSUs or DSUs shall be granted to members of this committee without the approval of the Board of Directors; 8 ● recommend to the Board of Directors from time totime theremuneration to be paid by the Corporation to Directors; ● make recommendations to the Board of Directors with respect to the Corporation’s incentive compensation plans and equity-based plans. 8. Other Board Committees– If the board has standing committees other than the audit, compensation and nominating committees identify the committees and describe their function. The Board of Directors has no other standing committee. 9. Assessments– Disclose whether or not the board, its committees and individual directors are regularly assessed with respect to their effectiveness and contribution. If assessments are regularly conducted, describe the process used for the assessments. If assessments are not regularly conducted, describe how the board satisfies itself that the board, its committees, and its individual directors are performing effectively. The Board of Directors assumes direct responsibility forthemonitoring of the Board of Directors’ corporate governance practices, the functioning of the Board of Directors and thepowers, mandates and performance of the Human Resources Committee. The Human Resources Committee, composed solely ofindependent Directors, initiates a self-evaluation of the Board of Directors’ performance on an annual basis. Questionnaires are distributed to each independent director for the purpose of evaluation the Board of Directors’ responsibilities and functions and the performance of the Board of Directors’ Committees. The results of the questionnaires are compiled on a confidential basis to encourage full and frank commentary and are discussed at the next regular meeting of the Human Resources Committee or independent Board of Directors members meeting. 9
